     Case 2:90-cv-00520-KJM-DB Document 6773 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB
12                       Plaintiffs,
13           v.                                        ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff-Intervenor Christopher Lipsey moves to file a previously-submitted exhibit under

18   seal. Because the exhibit contains information identifying class members and is covered by a

19   protective order previously issued in this action (ECF No. 2109), this court finds good cause to

20   grant Lipsey’s motion. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir.

21   2006) (showing of good cause required to seal exhibits to non-dispositive motion).

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Lipsey’s July 9, 2020 motion to seal (ECF No. 6754) is granted.

24          2. Exhibit L to the declaration of Kate Falkenstien attached to the parties’ Joint Discovery

25   Dispute Statement (ECF No. 6746-13) shall be stricken from the public record.

26   ////

27   ////

28   ////
                                                       1
     Case 2:90-cv-00520-KJM-DB Document 6773 Filed 07/16/20 Page 2 of 2

 1             3. The Clerk of the Court is directed to file under seal: (a) Lipsey’s July 9, 2020 motion

 2   to seal, and (b) Exhibit L to the declaration of Kate Falkenstien attached to the parties’ Joint

 3   Discovery Dispute Statement (ECF No. 6746-13).

 4   Dated: July 16, 2020
 5

 6

 7

 8

 9

10

11
     DLB:9
12   DB/prisoner-civil rights/cole0520.lipsey ex seal

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
